          Case 16-35930 Document 453 Filed in TXSB on 07/26/19 Page 1 of 8



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

IN RE:                                           §
                                                 §
BENNU OIL & GAS, LLC,                            §     Case No.: 16-35930
                                                 §
          DEBTOR,                                §
                                                 §
------------------------------------------       §
JANET S. NORTHRUP,                               §
CHAPTER 7 TRUSTEE                                §
                                                 §
          v.                                     §     Adversary Pro. 19-___________
                                                 §
LAKESIDE CONSULTING                              §
SERVICES, LLC                                    §

                                TRUSTEE’S COMPLAINT TO AVOID
                                   AND RECOVER TRANSFERS

          Janet S. Northrup, the chapter 7 Trustee for the above-referenced chapter 7 bankruptcy

case and plaintiff herein (the “Trustee” or “Plaintiff”), files her Complaint to Avoid and

Recover Transfers against Lakeside Consulting Services, LLC and in support thereof, would

respectfully submit as follow:

                                             I. THE PARTIES

          1.      Plaintiff, Janet S. Northrup is the duly qualified and acting chapter 7 trustee for

the above-referenced chapter 7 bankruptcy case (the “Case”) and may be served with any further

pleading or document in this proceeding through the undersigned counsel.

          2.      Lakeside Consulting Services, LLC (“Lakeside” or “Defendant”) is a foreign

entity with its principal offices located in Gueydan, Louisiana and may be served with process by

serving its registered agent, Harold Chapman, 6416 Price Road, Gueydan, Louisiana 70542, by

any means provided for under title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as

amended, the “Bankruptcy Code”).


3059522
           Case 16-35930 Document 453 Filed in TXSB on 07/26/19 Page 2 of 8



                     II. RELIEF REQUESTED AND ITS STATUTORY BASIS

          3.       The Trustee seeks a judgment avoiding and directing the recovery of certain

transfers totaling no less than $127,076.811 from Defendant. The requested relief is sought

pursuant to sections 544, 547, 548, and 550 of the Bankruptcy Code, sections 24.005, 24.006,

and 34.013 of the Texas Business and Commerce Code, and other applicable law.

                                    III. JURISDICTION AND VENUE

          4.       This Court has jurisdiction of this adversary proceeding under 28 U.S.C. §§ 1334

and 157.

          5.       Venue is proper in this district under 28 U.S.C. §§ 1408 and 1409(a) because the

above-referenced bankruptcy case is pending before this Court.

                                        IV. CORE PROCEEDING

          6.       This adversary is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B),

(F), (H), (K), and (O). Moreover, the Trustee consents to the entry of final orders or judgment

by the bankruptcy judge if it is determined that the bankruptcy judge, absent consent of the

parties, cannot enter final orders or judgment consistent with Article III of the United States

Constitution.

                                             V. BACKGROUND

    A.    PROCEDURAL BACKGROUND

          7.       On November 30, 2016 (the “Petition Date”), Bennu Oil & Gas, LLC (the

“Debtor”) filed a voluntary petition for relief pursuant to chapter 7 of the Bankruptcy Code,

thereby initiating the Case.




1
    To the extent the Trustee learns of additional transfers from the Debtor to Defendant, through discovery or
    otherwise, the Trustee hereby reserves her rights to amend this Complaint to seek the avoidance and recovery of
    such transfers.

                                                         2
3059522
          Case 16-35930 Document 453 Filed in TXSB on 07/26/19 Page 3 of 8



          8.    Subsequent to the Petition Date, Janet S. Northrup was appointed as the chapter 7

trustee to administer the assets of the Debtor’s bankruptcy estate (the “Estate”).

 B.       FACTUAL BACKGROUND

          9.    On September 14, 2016, the Debtor made a payment in the amount of $38,179.32

to the Defendant (the “First Transfer”). The First Transfer was in the form of a wire transfer.

More specifically, wire no. 795 made from the bank account ending in 7023, which cleared the

Debtor’s account on September 14, 2016. On information and belief, the Defendant received the

First Transfer and such was credited to its bank account. The First Transfer was payment on

account of an antecedent debt owed by the Debtor to Lakeside.

          10.   On October 19, 2016, the Debtor made a payment in the amount of $38,251.73 to

the Defendant (the “Second Transfer”). The Second Transfer was in the form of a wire transfer.

More specifically, wire no. 956 made from the bank account ending 7023, which cleared the

Debtor’s account on October 19, 2016. On information and belief, the Defendant received the

Second Transfer and such was credited to its bank account. The Second Transfer was payment

on account of an antecedent debt owed by the Debtor to Lakeside.

          11.   On November 2, 2016, the Debtor made a payment in the amount of $30,744.36

to the Defendant (the “Third Transfer”). The Third Transfer was in the form of a wire transfer.

More specifically, wire no. 1006 made from the bank account ending 7023, which cleared the

Debtor’s account on November 2, 2016. On information and belief, the Defendant received the

Third Transfer and such was credited to its bank account. The Third Transfer was payment on

account of an antecedent debt owed by the Debtor to Lakeside.

          12.   On November 17, 2016, the Debtor made a payment in the amount of $19,901.40

to the Defendant (the “Fourth Transfer”). The Fourth Transfer was in the form of a wire.

More specifically, wire no. 1089 made from the bank account ending 7023, which cleared the

                                                 3
3059522
          Case 16-35930 Document 453 Filed in TXSB on 07/26/19 Page 4 of 8



Debtor’s account on November 17, 2016. On information and belief, the Defendant received the

Fourth Transfer and such was credited to its bank account. The Fourth Transfer was payment on

account of an antecedent debt owed by the Debtor to Lakeside. The Fourth Transfer was the

only wire Defendant received from the Debtor.

          13.   The First Transfer, Second Transfer, Third Transfer, and Fourth Transfer are

collectively referred to hereinafter as the “Transfers”.

          14.   The Transfers were made during the ninety (90) days immediately preceding the

Petition Date (the “90-Day Period”). Pursuant to section 547(f), the Debtor is presumed to have

been insolvent during the 90-Day Period. Upon information and belief, the Debtor was insolvent

at the time that each of the Transfers were made.

          15.   The Trustee asserts that unsecured creditors will not be paid in full.

                                     VI. CAUSES OF ACTION

 A.       COUNT I – TRANSFERS AVOIDABLE UNDER 11 U.S.C. § 547

          16.   The Trustee re-alleges and incorporates all of the foregoing and ensuing

allegations as if fully set forth herein at length.

          17.   The Transfers are avoidable under section 547 of the Bankruptcy Code. Section

547(b) of the Code provides:

                Except as provided in subsections (c) and (i) of this section, the
                trustee may avoid any transfer of an interest of the debtor in
                property—

                        (1)     to or for the benefit of a creditor;
                        (2)     for or on account of an antecedent debt owed by the
                                debtor before such transfer was made;
                        (3)     made while the debtor was insolvent;
                        (4)     made—

                                        (A)      on or within 90 days before the date
                                                 of the filing of the petition; or


                                                      4
3059522
          Case 16-35930 Document 453 Filed in TXSB on 07/26/19 Page 5 of 8



                                        (B)      Between ninety days and one year
                                                 before the date of the filing of the
                                                 petition, if such creditor at the time
                                                 of such transfer was an insider. . .

                        (5)     that enables such creditor to receive more than such
                                creditor would receive if—

                                        (A)      the case were a case under chapter 7
                                                 of this title;
                                        (B)      the transfer had not been made; and
                                        (C)      such creditor received payment of
                                                 such debt to the extent provided by
                                                 the provisions of this title.

11 U.S.C. §547(b).

          18.   Under section 547(b), the Transfers constitute an avoidable preference because:

                i.      the Transfers to the Defendant constitute a transfer of an interest of the
                        Debtor in property;
                ii.     the Transfers were to or for the benefit of the Defendant;
                iii.    the Transfers were for or on account of an antecedent debt owed by the
                        Debtor before it made such payment(s);
                iv.     pursuant to section 547(f), the Debtor is presumed to have been insolvent
                        at the time the Transfers were made. Moreover, upon information and
                        belief, the Debtor was insolvent at the time each of the Transfers were
                        made;
                v.      the Transfers were made on or within ninety (90) days before the Petition
                        Date; and
                vi.     The Transfers enabled the Defendant to receive more than what it would
                        have received if (i) the case were a case under chapter 7 of the Bankruptcy
                        Code; (ii) the Transfers had not been made; and (iii) the Defendant
                        received payment of such debt to the extent provided by the provisions of
                        the Bankruptcy Code.

 B.       COUNT II – TRANSFERS AVOIDABLE UNDER 11 U.S.C. § 548

          19.   The Trustee re-alleges and incorporates all of the foregoing and ensuing

allegations as if fully set forth herein at length.

          20.   In the alternative, the Transfers are avoidable by the Trustee under section 548 of

the Bankruptcy Code.

                                                      5
3059522
          Case 16-35930 Document 453 Filed in TXSB on 07/26/19 Page 6 of 8



          21.   The Transfers are fraudulent transfers under section 548 of the Bankruptcy Code

because:

                i.      the Transfers were an interest of the Debtor in property;
                ii.     the Transfers were made within two years prior to the Petition Date; and
                iii.    the Debtor received less than reasonably equivalent value in exchange for
                        the Transfers, and the Debtor (a) was insolvent when each of the Transfers
                        were made or became insolvent as a result of such transfers, (b) was
                        engaged or was about to engage in a business or transaction for which the
                        Debtor’s remaining property was unreasonably small capital, or (c)
                        intended to incur or believed that the Debtor would incur, debts beyond
                        Debtor’s ability to pay as they became due.

 C.       COUNT III – TRANSFERS AVOIDABLE UNDER 11 U.S.C. § 544 AND TEXAS BUSINESS AND
          COMMERCE CODE § 24.005

          22.   The Trustee re-alleges and incorporates all of the foregoing and ensuing

allegations as if fully set forth herein at length.

          23.   In the alternative, the Transfers are avoidable by the Trustee under section 544 of

the Bankruptcy Code in conjunction with section 24.005 of the Texas Business and Commerce

Code.

          24.   The Transfers are fraudulent transfers under section 24.005 of the Texas Business

and Commerce Code in conjunction with section 544 of the Bankruptcy Code because:

                i.      the Transfers were made by the Debtor without receiving a reasonably
                        equivalent value in exchange, and the Debtor (a) was engaged or was
                        about to engage in a business or transaction for which the Debtor’s
                        remaining assets were unreasonably small in relation to the business or
                        transaction, or (b) intended to incur or believed that the Debtor would
                        incur debts beyond the Debtor’s ability to pay as they became due; and
                ii.     a creditor exists whose claim arose before the occurrence of the Transfers
                        for whom the Trustee can act.




                                                      6
3059522
          Case 16-35930 Document 453 Filed in TXSB on 07/26/19 Page 7 of 8



 D.       COUNT IV – TRANSFERS AVOIDABLE UNDER 11 U.S.C. § 544 AND TEXAS BUSINESS AND
          COMMERCE CODE § 24.006

          25.   The Trustee re-alleges and incorporates all of the foregoing and ensuing

allegations as if fully set forth herein at length.

          26.   In the alternative, the Transfers are avoidable by the Trustee under section 544 of

the Bankruptcy Code and section 24.006 of the Texas Business and Commerce Code § 24.006.

          27.   The Transfers are fraudulent transfers under section 24.006 of the Texas Business

and Commerce Code in conjunction with section 544 of the Bankruptcy Code because:

                i.       the Debtor did not receive reasonably equivalent value in exchange for the
                         transfers and the Debtor was insolvent at the time of the Transfers or
                         became insolvent as a result of the Transfers; and
                ii.      a creditor exists whose claim arose before the occurrence of the Transfers
                         for whom the Trustee can act.

 E.       COUNT V – TRANSFERS ARE RECOVERABLE UNDER 11 U.S.C. § 550

          28.   The Trustee re-alleges and incorporates all of the foregoing and ensuing

allegations as if fully set forth herein at length.

          29.   The Trustee would show that the Transfers are recoverable under section 550 of

the Bankruptcy Code.

          30.   Section 550(a)(1) of the Code provides that:

                Except as otherwise provided in this section, to the extent that a
                transfer is avoided under section 544 . . . 547, 548 . . . of this title,
                the trustee may recover, for the benefit of the estate, the property
                transferred, or, if the court so orders, the value of such property,
                from—

                (1) the initial transferee of such transfer or the entity for whose
                    benefit such transfer was made; . . . .

11 U.S.C. § 550(a)(1).




                                                      7
3059522
          Case 16-35930 Document 453 Filed in TXSB on 07/26/19 Page 8 of 8



          31.    The Defendant was the initial transferee of the Transfers.           Moreover, the

Transfers were made for the benefit of the Defendant. Accordingly, the Trustee is entitled to

avoid and recover the Transfers from the Defendant under Bankruptcy Code (i) sections 547 and

550, (ii) sections 548 and 550, and/or (iii) sections 544 and 550.

 F.       COUNT VI – ATTORNEY’S FEES

          32.    To the extent allowed by applicable law, the Trustee requests an award of her

reasonable fees and costs pursuant to section 34.013 of the Texas Business and Commerce Code

and any additional applicable law.

                                        VII. CONCLUSION

          33.    For the reasons set forth herein, the Plaintiff, Janet S. Northrup, chapter 7 Trustee

for the above-referenced bankruptcy estate, respectfully requests that this Court enter judgment

in her favor as set forth above and grant her all further relief, both at law and in equity, to which

she may justly be entitled.

          DATED this 26th day of July, 2019.

                                               Respectfully submitted,


                                               HUGHES WATTERS ASKANASE, L.L.P.

                                               /s/ Heather McIntyre
                                                 J. Wayne Kitchens
                                                 State Bar No. 11541110
                                                 Heather Heath McIntyre
                                                 State Bar No. 24041076
                                                 TOTAL PLAZA
                                                 1201 Louisiana St., 28th Floor
                                                 Houston, Texas 77002-4168
                                                 Telephone: 713-759-0818
                                                 Facsimile: 713-759-6834

                                               ATTORNEYS FOR THE PLAINTIFF,
                                               JANET S. NORTHRUP, CHAPTER 7 TRUSTEE


                                                   8
3059522
